Citation Nr: 1125403	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a claimed left ankle condition.




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO.  

The Board notes the North Carolina Department of Administration revoked their Power of Attorney in September 2010, on the basis that the Veteran refused to cooperate with their efforts to establish a cooperative and constructive working relationship.  They further indicated the Veteran choose to pursue the appeal under his own counsel.  

The issue on appeal has been recharacterized in order to afford the Veteran the broadest scope of review.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

A careful review of the claims folder shows that the Veteran's complete service treatment records may have not been associated with the claims folder.  The Veteran maintains that he broke his left ankle in September 1965 while stationed in the Dominican Republic.  

In his Substantive Appeal, the Veteran indicated that the following information was an attachment to Form No. 2900-0085: having received treatment for his left ankle at the 15th Field Hospital in the Dominican Republic.  

In a recently received medical statement, a private physician reported that the Veteran had osteoarthritis of the left ankle due to a fracture sustained during service.  

The Veteran further noted this was the largest medical treatment unit in the Dominican Republic, which included the 584th Ambulance Company, the 53rd Surgical Team, the 714th Preventive Medicine Team, the 54th Helicopter Ambulance Detachment, the 545th Supply Detachment, the 139th Orthopedic Team, and the 307th Medical Battalion. 

It appears the Veteran was providing information to obtain outstanding service treatment records.  The RO should attempt to obtain copies of any outstanding records of treatment in the Dominican Republic.  38 C.F.R. § 3.159(c)(2).

Accordingly, this matter is REMANDED to the VA RO for the following action:

1.  The RO should ensure that all due process requirements are met in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include ordering a VA examination if necessary.  

2.  The RO should take appropriate steps to obtain copies of all service treatment records referable to a left ankle injury in September 1965 from  the 15th Field Hospital in the Dominican Republic.  (Note: the Veteran maintains this was the largest medical treatment unit in the Dominican Republic, which included the 584th Ambulance Company, the 53rd Surgical Team, the 714th Preventive Medicine Team, the 54th Helicopter Ambulance Detachment, the 545th Supply Detachment, the 139th Orthopedic Team, and the 307th Medical Battalion.)  All requests for records, and their responses, must be clearly delineated in the claims folder.

3.  The RO should also take appropriate action to contact the Veteran in order to have him provide information referable to all treatment rendered for the claimed left ankle disorder since service.  Based on his response, the RO should attempt to obtain copies of all outstanding records from any identified treatment source.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.  

4.  The RO should schedule the Veteran for a VA examination, for purposes of determining the current nature and likely etiology of the claimed left ankle condition.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  

All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The examiner, based on the medical findings and a review of the claims folder, to specifically include consideration of the service treatment records and any post-service medical records, should offer an opinion as to whether the Veteran has a current left ankle disability, including any due to osteoarthritis, that is at least as likely as not due to a fracture or other injury or event of his period of active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

6.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


